Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Demetrius Marcus Williams appeals the district court’s orders denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the denial of relief for the reasons stated by the district court. United States v. Williams, No. 2:95-cr-00193-REP-6 (E.D.Va. July 22, 2009).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We note that the district court lacked the authority to consider Williams's motion for reconsideration. See United States v. Go-odwyn, 596 F.3d 233, 235-36 (4th Cir.), cert. denied, - U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010).